DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over: 
claim 1 of U.S. Patent No. 8834614, 8845795, 8858684, 8864883, 8876956, 8882895, 9017456
claim 2 of U.S. Patent No. 8882888, 8920546
claim 11 of U.S. Patent No. 9114354
claim 12 of U.S. Patent No. 9039816
claim 14 of U.S. Patent No. 9005349
claim 18 of U.S. Patent No. 9126142
Although the claims at issue are not identical, they are not patentably distinct from each other because they all teach the specifics of claims 1 and 12 including a desiccant stack with the chamber and trays, each tray has a desiccant media cartridge and liquid desiccant, an evaporator (heat exchanger), a condenser, and the device being operable (by controller) in an absorption mode and extraction mode.
The reference of US9017456 will be referred to in the sections below.
Claims 2 and 13 relate to a housing with a plurality of dampers, the dampers are disposed on one or more edges of housing and the controller controls the dampers in an open and closed position (column 11 lines 15-30 teach the use of dampers to control the flow of air through the device, and can include air intake and air exhaust. The location of the dampers would be obvious since it is controlling an intake and exhaust).
Claims 3 and 14 relate to the dampers being set to open in absorption mode and closed in extraction mode (Column 11 lines 15-30 teach that the dampers are used for controlling air flow through the device. An absorption mode would require the dampers or air flow to be open in order to allow the air to enter. Column 4 lines 46-62 teach that a controller controls the dampers in order to efficiently operate the output during extraction or regeneration cycle as well, meaning it is being controlled at that point too.).
Claims 4 and 15 relate to the evaporator receiving ambient air in absorption mode (The heat exchanger 16 is being considered the evaporator in figure 1. Since the air has to enter in absorption mode for absorption to occur, the air can be seen entering at 20 and going through the evaporator 16 before entering the desiccant stack 14.).
Claims 5 and 16 relate to a fan to direct ambient air received by evaporator to the desiccant stack in absorption mode (Fans are shown in figure 1 at 52. It would be obvious to have a fan at a desired location).
Claims 6 and 17 relate to the evaporator reducing the temperature of ambient air in absorption mode (This is considered to be intended usage as if the ambient air temperature is higher than the heat exchanger, it would lowered by it.).
Claim 11 relates to having a compressor in communication with the condenser and evaporator. US20060156750 teaches in [0063] that a compressor can maintain a pressure within an evaporator in a water absorption process with a liquid desiccant. It would be obvious to have one in communication to maintain a desired pressure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball (US20130319245).
Claims 1 and 12: Ball teaches in claim 1 and figure 1 a water recovery system (abstract teaches recovering water from ambient airstream) comprising:
a controller ([0015] teaches a controller used to integrate and manage all system functions); and 
a water recovery device ([0029] teaches a water recovery system), wherein: 
the water recovery device comprises: a desiccant stack comprising a chamber defining an airflow path therein, the desiccant stack comprising one or more desiccant trays, each desiccant tray of the one or more desiccant trays comprising a desiccant media cartridge and liquid desiccant placed within the desiccant tray and being absorbed by a media material of the desiccant media cartridge ([0029] section i teaches this desiccant stack with a chamber defining an airflow path.); 
an evaporator in communication with the desiccant stack ([0029] section iii teaches a heat exchanger communicating with desiccant stack); and 
one or more condensers in communication with the desiccant stack ([0029] section ii teaches a condenser communicating with desiccant stack); 
the controller is configured to set the water recovery system to one of an absorption mode and an extraction mode ([0029] section vi teaches the device operates in charge cycle and extraction cycle. It teaches that the controller generates commands for operation based on operating parameters.); 
the water recovery device is configured to receive ambient air in the chamber to remove water vapor using the liquid desiccant and retain the water vapor in the chamber when the water recovery system is in the absorption mode ([0029] section vi teach charge cycle circulates ambient air through the chamber to remove water vapor from air and retain water vapor in chamber by contact with the liquid desiccant.); and the water recovery device is configured to remove the water vapor within the chamber when the water recovery system is in the extraction mode ([0029] section vi teaches the extraction cycle removes the retained water vapor in the chamber.).
Claim 12 has the same limitations as claim 1 except it does not teach the controller. It is considered to also be read upon by this rejection.
Claims 2 and 13: Ball teaches a housing (figure 1 shows the device, the entire outer surface can be considered a housing); and 
 	a plurality of dampers ([0011] teaches that fans and dampers and valves can be used to control airflow through the chamber. Figure 1 shows many valves such as 54, 58, and 62. These can be considered dampers.), wherein: 
 	the desiccant stack, a first condenser of the one or more condensers, and the evaporator are located within the housing (Figure 1 shows the device. The entire outer surface can be considered the housing with the device inside it.); 
 	the plurality of dampers is disposed on one or more edges of the housing (Figure 1 shows they are on an edge or outer side of the housing, specifically 54); 
the plurality of dampers is in communication with the controller ([0029] section vii teaches the controller generates commands to operate the valves.); and 34the controller is configured to set the plurality of dampers to one of an open position and a closed position (Valves inherently work this way to allow for airflow through them).  
Claim 13 has the same limitations as claim 2 except it does not teach the controller. It is considered to also be read upon by this rejection.
Claims 3 and 14: Ball teaches the controller is configured to set the plurality of dampers to the open position in response to setting the water recovery system to the absorption mode; and the controller is configured to set the plurality of dampers to the closed position in response to setting the water recovery system to the extraction mode ([0012] teaches that the charge cycle has the ambient air passing through the chamber across the desiccant stack, meaning that the vales would be open to allow for ambient air to enter the device. It also teaches the extraction cycle recovers water afterwards and it isolates the chamber from ambient air, which would mean closing the valve or stopping the flow of ambient air in.).
Claim 14 has the same limitations as claim 3 except it does not teach the controller. It is considered to also be read upon by this rejection.
Claims 4 and 15: Ball teaches the evaporator is configured to receive the ambient air when the water recovery system is in the absorption mode ([0050] and figure 1 teach that ambient air intake 20 has ambient air entering the chamber that goes past the heat exchanger assembly 16. Since [0012] teaches that the charge cycle has ambient air passing through, it would mean that the heat exchanger is configured to receive ambient air in the absorption or charge mode.).  
Claim 15 has the same limitations as claim 4 except it does not teach the controller. It is considered to also be read upon by this rejection.
Claims 5 and 16: Ball teaches a fan configured to direct the ambient air received by the evaporator to the desiccant stack when the water recovery system is in the absorption mode (Fan 52 can be seen in figure 1. This fan is directing the air in as it goes through the heat exchanger 16 and into the desiccant stack 14.).  
Claim 16 has the same limitations as claim 5 except it does not teach the controller. It is considered to also be read upon by this rejection.
Claims 6 and 17: Ball teaches the evaporator is configured to reduce a temperature of the ambient air when the water recovery system is in the absorption mode (This is considered to be intended usage as if the ambient air temperature is higher than the heat exchanger, it would lowered by it. This property would depend on the ambient air itself and the heat exchanger.).  
Claim 17 has the same limitations as claim 6 except it does not teach the controller. It is considered to also be read upon by this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball in view of Lowenstein (US20060156750).
Claim 11: Ball does not explicitly teach a compressor in communication with the one or more condensers and the evaporator.  
Lowenstein teaches an analogous art regarding removing water with a liquid desiccant (abstract). Lowenstein teaches in [0063] that compressors are used to regulate pressure in the evaporator. It would have been obvious to one of ordinary skill before the effective filing date of the invention to have a compressor in communication with the condenser and evaporator as Lowenstein teaches the benefit of being able to control the pressure of the evaporator in order to regulate the evaporator and liquid desiccant.

Allowable Subject Matter
Claims 7-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7-10 and 18-20 teach an internal and auxiliary condenser, in which the auxiliary condenser is configured to be activated in response to absorption mode and the internal condenser is configured to be activated in response to extraction mode. The prior art does not teach having multiple condensers that are able to be configured to be activated in response to the different modes. It only shows a single condenser.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        07/21/2022